Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
March 10, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00114-CR



                IN RE ANDRE LATROI WILLIAMS, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               184th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1642742

                         MEMORANDUM OPINION

      On February 23, 2022, relator Andre Latroi Williams filed a petition for writ
of habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Abigail
Anstasio, presiding judge of the 184th District Court of Harris County, to set a
reasonable bond pending appeal.
       Relator pleaded guilty to the offense of robbery-threats. The trial court held
the pre-sentence investigation hearing on January 6, 2022, and the sentencing
hearing on January 12, 2022. The trial court sentenced relator to eight years’
incarceration in the Texas Department of Criminal Justice. On January 26, 2022,
relator filed a motion to set reasonable bail pending motion for new trial. Relator
does not state whether the trial court has ruled on the motion to set bail no higher
than $5,000.

       Original jurisdiction to grant a habeas corpus in a criminal case is vested in
the Texas Court of Criminal Appeals, the district courts, the county courts, or a judge
in those courts. Tex. Code Crim. Proc. art. 11.05; Ex parte Hawkins, 885 S.W.3d
586, 588 (Tex. App.—El Paso 1994, orig. proceeding). We do not have original
habeas corpus jurisdiction to consider a challenge to the denial of bail. Ortiz v. State,
299 S.W.3d 930, 932 (Tex. App.—Amarillo 2009, orig. proceeding); Ex parte
Enrique, 2 S.W.3d 362, 363 & n.1 (Tex. App.—Waco 1999, no pet.); see also Tex.
Gov’t Code § 22.221(d) (providing that original habeas jurisdiction of courts of
appeals is limited to cases in which a person’s liberty is restrained because individual
violated order, judgment, or decree previously entered in civil case).

       Accordingly, we dismiss relator’s petition for writ of habeas corpus for lack
of jurisdiction.1



       1
          Moreover, relator has the right to appeal an order denying him bail pending his appeal.
See Tex. Code Crim. Proc. art. 44.04(g) (providing for preferential appeal for complaints about
trial court’s action in denying bail pending appeal). Id. An appeal from an order denying bail
pending appeal is separate from the appeal of conviction and must be perfected by a separate notice
of appeal. Enrique, 2 S.W.3d at 363.
                                                2
                                  PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3